FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 20, 2007 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-956695-4087449 (State of Incorporation)(Commission File No.)(IRS Employer Identification No.) 401 Wilshire Boulevard, Santa Monica, California90401-1490 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 319-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 5 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data as of and for the period ended November 30, 2007 attached as Exhibit 99.1, which is being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1Monthly Financial Data as of and for the period ended November 30, 2007 (Unconsolidated) S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated: December 20, 2007By: /s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page 99.1Monthly Financial Data as of and for the period ended November 30, 2007 4-5 3 EXHIBIT 99.1 First Federal Bank of California MONTHLY REPORT OF OPERATIONS Unconsolidated Financial Highlights Unaudited (Dollars in thousands) As of, for the month ended November 30, 2007 As of, for the month ended October 31, 2007 As of, for the month ended November 30, 2006 As of, for the 11 months ended November 30, 2007 As of, for the 11 months ended November 30, 2006 Cash and investment securities $ 392,042 $ 366,424 $ 396,674 $ 392,042 $ 396,674 Total mortgage-backed securities $ 46,417 $ 47,249 $ 58,931 $ 46,417 $ 58,931 Total assets $ 7,288,069 $ 7,302,090 $ 9,481,635 $ 7,288,069 $ 9,481,635 LOANS: Total loans $ 6,582,415 $ 6,631,727 $ 8,774,143 $ 6,582,415 $ 8,774,143 Loans funded: Single-family loans $ 38,269 $ 63,102 $ 103,657 $ 619,398 $ 1,831,094 Multi-family loans 60,702 73,003 14,334 291,697 227,632 Commercial & industrial real estate loans 3,160 1,910 700 18,525 11,757 Other loans 6,592 5,722 229 25,670 30,962 Total loans funded: $ 108,723 $ 143,737 $ 118,920 $ 955,290 $ 2,101,445 Loans originated for third parties: 1,000 10,979 15,453 110,073 70,009 Total loans originated: $ 109,723 $ 154,716 $ 134,373 $ 1,065,363 $ 2,171,454 Percentage of ARMs originated: 42% 55% 60% 52% 90% Loan repayments: Single-family loans $ 101,606 $ 75,829 $ 209,963 $ 1,837,155 $ 2,139,704 Multi-family & commercial real estate loans 49,389 51,509 63,725 510,644 359,996 Other loans 1,817 2,672 12,408 42,925 49,007 $ 152,812 $ 130,010 $ 286,096 $ 2,390,724 $ 2,548,707 Loans sold $ - $ 619 $ 59,629 $ 417,191 $ 425,865 Percentage of adjustable rate loans to the total portfolio 91.58% 92.96% 97.06% 91.58% 97.06% Non-performing assets to total assets ratio 2.34% 1.81% 0.22% 2.34% 0.22% BORROWINGS: Federal Home Loan Bank advances $ 2,041,000 $ 1,832,000 $ 1,630,000 $ 2,041,000 $ 1,630,000 Reverse repurchase agreements $ 120,000 $ 220,000 $ 980,000 $ 120,000 $ 980,000 DEPOSITS: Retail deposits $ 3,115,018 $ 3,078,027 $ 2,828,101 $ 3,115,018 $ 2,828,101 Wholesale deposits 1,145,397 1,303,937 3,123,338 1,145,397 3,123,338 $ 4,260,415 $ 4,381,964 $ 5,951,439 $ 4,260,415 $ 5,951,439 Net increase (decrease) $ (121,549) $ (96,769) $ 5,659 $ (1,641,704) $ 1,566,385 4 AVERAGE INTEREST RATES (CONSOLIDATED): As of, for the month ended November 30, 2007 As of, for the month ended October 31, 2007 As of, for the month ended November 30, 2006 As of, for the 11 months ended November 30, 2007 As of, for the 11 months ended November 30, 2006 Yield on loans 7.60% 7.70% 7.83% 7.92% 7.17% Yield on investments 5.44% 5.48% 5.36% 5.49% 5.09% Yield on earning assets 7.46% 7.54% 7.71% 7.77% 7.05% Cost of deposits 4.26% 4.31% 4.52% 4.40% 4.03% Cost ofborrowings 5.20% 5.31% 5.38% 5.35% 4.83% Cost of money 4.57% 4.63% 4.80% 4.69% 4.37% Earnings spread 2.89% 2.91% 2.91% 3.08% 2.68% Effective net spread 3.25% 3.26% 3.24% 3.49% 2.94% 5
